 Case 18-10739        Doc 40     Filed 10/05/18      Entered 10/05/18 10:29:02      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT

                            MIDDLE DISTRICT OF LOUISIANA

IN RE: CHRIS CARL BUCHHOLTZ                                  CASE NO.: 18-10739


         DEBTOR                                              CHAPTER 13


     EX PARTE MOTION TO CONTINUE HEARING ON PLAN CONFIRMATION


        NOW INTO COURT through undersigned counsel comes the debtor, who respectfully
represents to the Court as follows:
                                                1.
        The debtor filed a voluntary petition under Chapter 13 of Title 11 of the United States
Code.
                                                2.
        The confirmation hearing in this case is currently scheduled on the Court’s docket for
Monday, October 10, 2018, at 9:00 a.m. This is the initial confirmation hearing in this case. It
has not been previously continued.


                                                 3.
        The debtor requests that hearing on the confirmation of the chapter 13 plan be
continued until Wednesday, October 31, 2018, at 9:00 a.m., so that he can be current on his post-
petition mortgage payments and address issues raised by the trustee.


                                                4.
        The trustee has indicated that she has no objection to continuance of the confirmation
hearing in this case to Wednesday, October 31, 2018, at 9:00 a.m.
 Case 18-10739       Doc 40     Filed 10/05/18      Entered 10/05/18 10:29:02      Page 2 of 2




                                               5.
       Counsel for the debtor has contacted the following objecting creditors who have

indicated that they have no objection to the continuance: There are no pending objections.


       WHEREFORE, debtor prays that this Motion be granted and that the hearing on the
confirmation of the chapter 13 plan be continued from Monday, October 10, 2018, at 9:00 a.m.
until Wednesday, October 31, 2018, at 9:00 a.m.

                                                     Respectfully Submitted:

                                                     GRAND LAW FIRM, LLC

                                                     /s/ Trenton A. Grand
                                                     Trenton A. Grand (21624)
                                                     10537 Kentshire Court, Suite A
                                                     Baton Rouge, Louisiana 70810
                                                     Telephone: (225) 769-1414
                                                     Facsimile: (225) 769-2300
                                                     Attorney for the Debtor
